DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to preliminary amendment filed 05/07/2021.
Status of the claims
Claims 21-38 are currently pending for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25 and 31-34 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Goff et al. (US 9749174, hereafter Goff).
Regarding claim 21, Goff discloses: A method for processing content requests, the method comprising:
receiving content requests from a plurality of sources (Goff [Col. 2, lines 51-54] discloses: When an end user of the application causes the application to request data from the service provider);
based on identities of the sources, forwarding the requests to content servers at different rates for at least two different sources, said content servers responding to the content requests from the sources (Goff [Col. 2, Lines 51-61] discloses: the request is routed to a load balancer associated with the service provider. The load balancer identifies the unique token for the application from the request. The load balancer retrieves the subscription plan associated with the application from a database based on the token. The load balancer routes the request to a server or cluster of servers in the cloud computing environment based on the subscription plan or other information associated with the application; [Col. 10, Lines 29-34] discloses: The default service plan on public cluster 242 may also include rate-limiting controls enforced by rate limiter 1 213 included in load balancer 1 211 to prevent over-utilization of shared resources. Requests sent at a higher rate than the subscriber has paid for will be rejected by rate limiter 1 213);
based on responses from the content servers, adjusting at least one rate for processing requests from at least one source (Goff [Col. 10, Lines 29-43] discloses: The rate limit can be adjusted dynamically without any service interruption. As a result, if a mobile application developer upgrades from a free plan serviced by public cluster 242 to a premium plan serviced by private cluster 244, the request rate limit can be increased instantly by rate limiter 1 213 without any service interruption. The rate limit can be further broken down into varying predetermined service tiers (rate 1 215, rate 2 217 through rate N 219) so that various different levels of premium services can be provided to subscribers).
Regarding claim 22, Goff discloses:  The method of claim 21, wherein
each source is associated with one identifier (Goff [Col. 2, lines 54-58] discloses: The load balancer identifies the unique token for the application from the request),
said forwarding comprises forwarding the requests based on the identifiers associated with the requests (Goff [Col. 2, lines 54-60] discloses: the load balancer routes the request to a server or cluster of servers in the cloud computing environment based on the subscription plan or other information associated with the application).
Regarding claim 23, Goff discloses:  The method of claim 22, wherein said forwarding the requests based on the identifiers comprises:
using each request’s source identifier to associate the request with one type of request from a plurality of different types of requests, each type of request associated with a different rate for processing requests of that type (Goff [Col. 10, Lines 44-52] discloses: Different types of requests may have varying rate limits. For example, mobile applications requesting small pieces of data such as a user's birthday or other profile information may have rate limits of 100, 400, or 2,000 requests per minute depending on the provisioned service plan and cluster that the request is routed to. However, requests to upload large files such as photos may have rate limits of 10, 20, or 50 requests per minute with bandwidth limits of 0.5, 2, or 10 megabytes per second);
using each request’s associated type to identify a rate for forwarding the request to a content server that responds to the request (Goff [Col. 2, lines 54-60] discloses: the load balancer routes the request to a server or cluster of servers in the cloud computing environment based on the subscription plan or other information associated with the application). 
Regarding claim 24, Goff discloses: The method of claim 23, wherein said adjusting comprises changing the association of a particular identifier from one type to another in order to change the rate for processing requests from the particular source associated with the particular identifier (Goff [Col. 10, Lines 29-43] discloses: The rate limit can be adjusted dynamically without any service interruption. As a result, if a mobile application developer upgrades from a free plan serviced by public cluster 242 to a premium plan serviced by private cluster 244, the request rate limit can be increased instantly by rate limiter 1 213 without any service interruption. The rate limit can be further broken down into varying predetermined service tiers (rate 1 215, rate 2 217 through rate N 219) so that various different levels of premium services can be provided to subscribers).
Regarding claim 25, Goff discloses:  The method of claim 23, wherein using each request’s identifier to associate the request with a request type comprises determining whether the identifier exists in one of a plurality of data storages associated with different request types (Goff [Col. 16, Lines 8-24] discloses:  receives the data request and extracts the unique token for the application from the request, retrieves the record for the application from database 120 based on the token, and identifies the service plan associated with the application from the record. Based on the service plan and the identity of the application, load balancer 1 211 identifies the server cluster configured to handle the data request at step 416. At step 418, load balancer 1 selects the cluster. For example, if the service plan for the application is private cluster 244, load balancer 1 transmits the request to the private cluster at step 424. By way of another example, if the application is associated with a service plan for entity-specific server cluster 240, load balancer 1 transmits the request to the entity-specific server cluster at step 420. Otherwise, load balancer 1 transmits the request to public cluster 242 at step 426)

Regarding claim 31, Goff discloses:  A non-transitory machine readable medium storing a program for processing content requests, the program executable by at least one processing unit, the program comprising sets of instructions for:
receiving content requests from a plurality of sources (Goff [Col. 2, lines 51-54] discloses: When an end user of the application causes the application to request data from the service provider);
based on identities of the sources, forwarding the requests to content servers at different rates for at least two different sources, said content servers responding to the content requests from the sources (Goff [Col. 2, Lines 51-61] discloses: the request is routed to a load balancer associated with the service provider. The load balancer identifies the unique token for the application from the request. The load balancer retrieves the subscription plan associated with the application from a database based on the token. The load balancer routes the request to a server or cluster of servers in the cloud computing environment based on the subscription plan or other information associated with the application; [Col. 10, Lines 29-34] discloses: The default service plan on public cluster 242 may also include rate-limiting controls enforced by rate limiter 1 213 included in load balancer 1 211 to prevent over-utilization of shared resources. Requests sent at a higher rate than the subscriber has paid for will be rejected by rate limiter 1 213);
based on responses from the content servers, adjusting at least one rate for processing requests from at least one source (Goff [Col. 10, Lines 29-43] discloses: The rate limit can be adjusted dynamically without any service interruption. As a result, if a mobile application developer upgrades from a free plan serviced by public cluster 242 to a premium plan serviced by private cluster 244, the request rate limit can be increased instantly by rate limiter 1 213 without any service interruption. The rate limit can be further broken down into varying predetermined service tiers (rate 1 215, rate 2 217 through rate N 219) so that various different levels of premium services can be provided to subscribers).

Regarding claim 32, Goff discloses:  The non-transitory machine readable medium of claim 31, wherein
each source is associated with one identifier (Goff [Col. 2, lines 54-58] discloses: The load balancer identifies the unique token for the application from the request),
the set of instructions for forwarding comprises a set of instructions for forwarding the requests based on the identifiers associated with the requests (Goff [Col. 2, lines 54-60] discloses: the load balancer routes the request to a server or cluster of servers in the cloud computing environment based on the subscription plan or other information associated with the application).

Regarding claim 33, Goff discloses:  The non-transitory machine readable medium of claim 32, wherein the set of instructions for forwarding the requests based on the identifiers further comprises sets of instructions for:
using each request’s source identifier to associate the request with one type of request from a plurality of different types of requests, each type of request associated with a different rate for processing requests of that type (Goff [Col. 10, Lines 44-52] discloses: Different types of requests may have varying rate limits. For example, mobile applications requesting small pieces of data such as a user's birthday or other profile information may have rate limits of 100, 400, or 2,000 requests per minute depending on the provisioned service plan and cluster that the request is routed to. However, requests to upload large files such as photos may have rate limits of 10, 20, or 50 requests per minute with bandwidth limits of 0.5, 2, or 10 megabytes per second);
using each request’s associated type to identify a rate for forwarding the request to a content server that responds to the request (Goff [Col. 2, lines 54-60] discloses: the load balancer routes the request to a server or cluster of servers in the cloud computing environment based on the subscription plan or other information associated with the application). 
Regarding claim 34, Goff discloses:  The non-transitory machine readable medium of claim 33, wherein the set of instructions for adjusting comprises a set of instructions for changing the association of a particular identifier from one type to another in order to change the rate for processing requests from the particular source associated with the particular identifier (Goff [Col. 10, Lines 29-43] discloses: The rate limit can be adjusted dynamically without any service interruption. As a result, if a mobile application developer upgrades from a free plan serviced by public cluster 242 to a premium plan serviced by private cluster 244, the request rate limit can be increased instantly by rate limiter 1 213 without any service interruption. The rate limit can be further broken down into varying predetermined service tiers (rate 1 215, rate 2 217 through rate N 219) so that various different levels of premium services can be provided to subscribers).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Goff et al. (US 9749174, hereafter Goff) in view of Cooke et al. (US 20130212603, hereafter Cooke).

Regarding claim 26, Goff  didn’t disclose, but Cooke discloses:  The method of claim 25, wherein the different data storages comprise at least a first data store storing identifiers known to be associated with sources sending requests that have detrimental effect on performance of the content servers, and a second data store storing identifiers known to be associated with sources sending requests that do not have detrimental effect on performance of the content servers (Cooke [0016] discloses: the system may function to prevent excessive requests of one account from adversely impacting the requests of another account, and similarly the system may additionally or alternatively function to prevent requests to one resource type from adversely impacting requests to another resource type; [0021] discloses: The various parts of the request contents may specify IP addresses, authentication parameters, URI's, API instructions, data, parameters, and/or any suitable content type. The contents of the API request are preferably inspected and at least a sub-set of the contents may be used to classify the API request. The classification of an API request may be used in retrieving/generating rate values and limits associated with API requests of that type or classification; [0026] discloses: the servers, the capacity of the media processors, data storage resources, and other resources used to service the API requests may impact the rate value (and/or optionally the rate limit). Such resources may additionally be measured based on classification of the API request. For example, the resources used to process one type of API request may be measured differently from resources dedicated to processing a second type of API).
Thus, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include the teaching of Cooke in the system of Goff. The motivation would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would be able  to prevent excessive requests of one account from adversely impacting the request of another account and optimizing the resources.

Regarding claim 27, Goff discloses:  The method of claim 26, wherein
the first data store is associated with a first request type, and the second data store is associated with a second request type (Cooke [0021] discloses: The classification of an API request may be used in retrieving/generating rate values and limits associated with API requests of that type or classification; [0025] discloses: the rate value is preferably accessed or calculated from records stored in a rate database (or databases). The rate value is preferably stored, maintained, and identified in the database by key values relating to the granularity/resolution of rate monitoring , Preferably, the contents of a request are used in accessing values or data from which a rate value can be or has been calculated),
forwarding the requests further comprises forwarding the requests that are associated with a third type that is different than the first and second types to the content servers at a rate faster than a first rate used to forward requests of the first type but slower than a second rate used to forward requests of the second type (Goff [Col. 10, Lines 29-43] discloses: The rate limit can be adjusted dynamically without any service interruption. As a result, if a mobile application developer upgrades from a free plan serviced by public cluster 242 to a premium plan serviced by private cluster 244, the request rate limit can be increased instantly by rate limiter 1 213 without any service interruption. The rate limit can be further broken down into varying predetermined service tiers (rate 1 215, rate 2 217 through rate N 219) so that various different levels of premium services can be provided to subscribers).
Regarding claim 35, Goff discloses:  The non-transitory machine readable medium of claim 33, wherein the set of instructions for using each request’s identifier to associate the request with a request type comprises a set of instructions for determining whether the identifier exists in one of a plurality of data storages associated with different request types (Cooke [0026] discloses: the servers, the capacity of the media processors, data storage resources, and other resources used to service the API requests may impact the rate value (and/or optionally the rate limit). Such resources may additionally be measured based on classification of the API request. For example, the resources used to process one type of API request may be measured differently from resources dedicated to processing a second type of API).
Thus, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include the teaching of Cooke in the system of Goff. The motivation would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would be able  to prevent excessive requests of one account from adversely impacting the request of another account and optimizing the resources.
Regarding claim 36, Goff discloses:  The non-transitory machine readable medium of claim 35, wherein the different data storages comprise at least a first data store storing identifiers known to be associated with sources sending requests that have detrimental effect on performance of the content servers, and a second data store storing identifiers known to be associated with sources sending requests that do not have detrimental effect on performance of the content servers (Cooke [0016] discloses: the system may function to prevent excessive requests of one account from adversely impacting the requests of another account, and similarly the system may additionally or alternatively function to prevent requests to one resource type from adversely impacting requests to another resource type; [0021] discloses: The various parts of the request contents may specify IP addresses, authentication parameters, URI's, API instructions, data, parameters, and/or any suitable content type. The contents of the API request are preferably inspected and at least a sub-set of the contents may be used to classify the API request. The classification of an API request may be used in retrieving/generating rate values and limits associated with API requests of that type or classification)
Regarding claim 37, Goff discloses: The non-transitory machine readable medium of claim 36, wherein
the first data store is associated with a first request type, and the second data store is associated with a second request type (Cooke [0021] discloses: The classification of an API request may be used in retrieving/generating rate values and limits associated with API requests of that type or classification; [0025] discloses: the rate value is preferably accessed or calculated from records stored in a rate database (or databases). The rate value is preferably stored, maintained, and identified in the database by key values relating to the granularity/resolution of rate monitoring , Preferably, the contents of a request are used in accessing values or data from which a rate value can be or has been calculated),
the set of instructions for forwarding the requests further comprises a set of instructions for forwarding the requests that are associated with a third type that is different than the first and second types to the content servers at a rate faster than a first rate used to forward requests of the first type but slower than a second rate used to forward requests of the second type (Goff [Col. 10, Lines 29-43] discloses: The rate limit can be adjusted dynamically without any service interruption. As a result, if a mobile application developer upgrades from a free plan serviced by public cluster 242 to a premium plan serviced by private cluster 244, the request rate limit can be increased instantly by rate limiter 1 213 without any service interruption. The rate limit can be further broken down into varying predetermined service tiers (rate 1 215, rate 2 217 through rate N 219) so that various different levels of premium services can be provided to subscribers).
Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Goff et al. (US 9749174, hereafter Goff) in view of Cooke et al. (US 20130212603, hereafter Cooke) in view of Lawrence, III (US 9887933).

Regarding claim 28, Goff as modified didn’t disclose, but Lawrence discloses:  The method of claim 26, wherein the third type is a request type defined for requests from unknown sources (Lawrence (Col. 9, Lines 1-4] discloses: the request message received from an unknown source).
Thus, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include the teaching of Lawrence in the system of Goff. The motivation would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would be able  for blocking and/or allowing access to resources hosted by the web server.
Regarding claim 38, Goff discloses:  The non-transitory machine readable medium of claim 36, wherein the third type is a request type defined for requests from unknown sources (Lawrence (Col. 9, Lines 1-4] discloses: the request message received from an unknown source).
Thus, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include the teaching of Lawrence in the system of Goff. The motivation would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would be able  for blocking and/or allowing access to resources hosted by the web server.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over  Cooke et al. (US 20130212603, hereafter Cooke) in view of Lawrence, III (US 9887933).

Regarding claim 29, Cooke discloses:  A method for processing content requests to content servers, the method comprising:
classifying content requests as first, second, third types of requests, said first type being requests known to have adverse impact on content servers, said second type being requests known not to have adverse impact on content servers, (Cooke [0016] discloses: he system may function to prevent excessive requests of one account from adversely impacting the requests of another account, and similarly the system may additionally or alternatively function to prevent requests to one resource type from adversely impacting requests to another resource type; [0021] discloses: The various parts of the request contents may specify IP addresses, authentication parameters, URI's, API instructions, data, parameters, and/or any suitable content type. The contents of the API request are preferably inspected and at least a sub-set of the contents may be used to classify the API request. The classification of an API request may be used in retrieving/generating rate values and limits associated with API requests of that type or classification);
forwarding requests of the first type at a first rate to the content servers, requests of the second type at a second rate to the content servers, and requests of the third type at a third rate to the content servers, the first rate being slower than the second and third rates, and the third rate is slower than the second rate (Cooke [0021; 0022] discloses: API requests initiated by a user account, application or other source are preferably routed through the API platform to the API service. Each API request is preferably processed by a request limiter and then, based on the results of the rate monitoring process, the API request can be processed by appropriate services, rejected, delayed or handled in any suitable manner).
Cooke didn’t disclose, but Lawrence discloses: said third type, and third type being unknown (Lawrence (Col. 9, Lines 1-4] discloses: the request message received from an unknown source).
Thus, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include the teaching of Lawrence in the system of Goff. The motivation would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would be able  for blocking and/or allowing access to resources hosted by the web server.

Regarding claim 30, Goff discloses:  The method of claim 29, wherein the first, second and third types correspond to first, second and third types of request sources, and said classifying comprises classifying content requests as requests coming from first, second and third types of sources, with the first source type comprising sources known to send requests that have adverse impact on content servers, the second source type comprising sources known to send requests that do not have adverse impact on content servers, (Cooke [0016] discloses: he system may function to prevent excessive requests of one account from adversely impacting the requests of another account, and similarly the system may additionally or alternatively function to prevent requests to one resource type from adversely impacting requests to another resource type; [0021] discloses: The various parts of the request contents may specify IP addresses, authentication parameters, URI's, API instructions, data, parameters, and/or any suitable content type. The contents of the API request are preferably inspected and at least a sub-set of the contents may be used to classify the API request. The classification of an API request may be used in retrieving/generating rate values and limits associated with API requests of that type or classification); and the third source type comprises unknown sources (Lawrence (Col. 9, Lines 1-4] discloses: the request message received from an unknown source).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161